DETAILED ACTION
This communication is responsive to the Amendment filed December 21, 2021.  Claims 1, 2, 4-6, 8-17, and 19 are currently pending.  Claims 1, 2, 4-6, 8-12, 15-17, and 19 are under examination.
The objections to claims 4, 7, 16, and 18 set forth in the Office Action dated September 21, 2021 are WITHDRAWN due to Applicant’s responsive amendments or cancellation of the claims.
The rejections under 35 USC 112 set forth in the September 21 Office Action are WITHDRAWN due to Applicant’s responsive amendments.
The rejections under 35 USC 103 set forth in the September 21 Office Action are WITHDRAWN due to Applicant’s amendments.  Claims 1, 2, 4-6, and 8-17 are newly REJECTED for the reasons set forth below.  New claim 19 is also REJECTED.
Because these rejections are necessitated by amendment, this action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054) in view of Grein et al. (WO 2015/150042).
Regarding claims 1, 10, and 11, Leinonen teaches a process for the preparation of a propylene homopolymer comprising the following steps:

    PNG
    media_image1.png
    347
    747
    media_image1.png
    Greyscale

(Abstract; p. 17, lines 11-22.)  Leinonen also teaches that the second polymerization reactor (R2) is preferably a gas-phase reactor.  (p. 12, lines 28-29.)  Step (c) of Leinonen corresponds to the polymerization step of claim 1.  The gas-phase polymerization process preferably occurs at a temperature see IE2, Table 1), which is within the claimed range.  As for the reactor pressure, Leinonen teaches that the pressure in R2 is preferably 15 to 40 bar (see p. 14, lines 23-26), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Leinonen.
Leinonen further teaches two FOG values for the propylene homopolymer -- 114 ppm for pellets and 102 ppm for plagues.  (IE2, Table 2.)  Both of these values are within the claimed ranges.
The difference between Leinonen and claim 7 is that Leinonen does not teach visbreaking the resulting polypropylene.  However, visbreaking polypropylene is known in the art.  For example, Grein teaches the following process:

    PNG
    media_image2.png
    178
    496
    media_image2.png
    Greyscale

(p. 6, lines 20-27.)  Step ii) corresponds to the visbreaking step.  Because the ratio of MFR of the resulting visbroken polypropylene to MFR of initial polypropylene is greater than 1, the MFR of the resulting polypropylene is higher than that of the initial polypropylene.
Grein further teaches that visbroken polymers of a given molecular weight have a better balance of processing and physical properties than non-visbroken polymers.  (p. 5, lines 8-11.)  Thus, it would have been obvious to one of ordinary skill in the art to have subjected the polypropylene of Leinonen to the visbreaking process of Grein to improve the balance of processing and physical properties of the polypropylene.
Visbreaking alone should not significantly change the FOG values of the propylene homopolymer of Leinonen.  This is supported by Applicant’s assertion that it is step (iii) of Grein that lowers the FOG values.  Thus, the visbroken propylene homopolymer of Leinonen, as modified by the process of Grein, 

Regarding claim 2, Leinonen teaches that the propylene homopolymer preferably has an MFR2 of 8.0 g/10 min (8.0 dg/min) (see IE2, Table 1; p. 26, line 29), which is within the claimed range.

Regarding claim 4, Leinonen teaches that the catalyst may be prepolymerized prior to the polymerization process.  (p. 17, line 24.)  The prepolymerization process occurs in a prepolymerization reactor upstream to the first polymerization reactor.  (p. 15, lines 16-19.)

Regarding claims 5 and 16, Leinonen teaches that the polymerization catalyst is a Ziegler-Natta catalyst comprising an external electron donor.  (p. 17, lines 28-29; p. 23, line 7 – p. 24, line 2.)  Regarding claim 16 specifically, preferred external donors include Si(OEt)3NMe2 and Si(OEt)3NEt2.  (p. 23, lines 16-31.)

Regarding claim 6, as discussed above, Leinonen teaches a propylene homopolymer produced by polymerizing propylene in the presence of a catalyst.  (See paragraph 8 above, which is incorporated by reference herein.)  Claim 6 does not limit the propylene polymer to only copolymers.  That is, because claim 6 also includes the limitations of claim 1 (from which claim 6 depends), claim 6 also includes the limitation that the polypropylene may be a propylene homopolymer.  Because Leinonen teaches such a polymer, claim 6 is rendered obvious by Leinonen.

Regarding claim 8, Grein teaches that the ratio of MFR of the resulting visbroken polypropylene to MFR of initial polypropylene is preferably 4 to 10 (see p. 6, lines 30-33), which is within the claimed range.

Regarding claim 9, Grein teaches that the target MFR is 20-50 g/10 min (see p. 6, lines 12-14), which is within the claimed range.

Regarding claim 15, as noted above, Leinonen also teaches two FOG values – 114 ppm for pellets and 102 ppm for plagues.  (IE2, Table 2.)  Both of these values are within the claimed range.  As also noted above, it would have been obvious to one of ordinary skill in the art to visbreak the polypropylene of Leinonen via the process of Grein.  Grein teaches that the ratio of MFR of the resulting visbroken polypropylene to MFR of initial polypropylene is preferably 4 to 10 (see p. 6, lines 30-33), which is within the claimed range.  
Further, Grein teaches that the target MFR is 20-50 g/10 min (see p. 6, lines 12-14), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Grein.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054) and Grein et al. (WO 2015/150042) as applied to claim 1 above, and further in view of van der Ham et al. (US 2012/0022222).
Regarding claim 12, Leinonen in view of Grein teaches all of the limitation of claim 1.  (See paragraph 8 above, which is incorporated by reference herein.)
The difference between Leinonen and claim 12 is that Leinonen is silent as to what type of gas phase reactor is used.  However, horizontal stirred gas-phase reactors are well known in the art.  For example, van der Ham teaches that horizontally stirred gas phase reactors are “typically used” gas phase reactors.  (para. [0006].)  It would have been obvious to one of ordinary skill in the art to make use of a known technique or reactor type to produce the polypropylene homopolymer.  (See
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054) in view of Grein (WO 2015/150042) as applied to claims 1 and 16 above, and further in view of Zakharov et al. (WO 2015/091983).
Regarding claim 17, Leinonen in view of Grein teaches all of the limitations of claim 16.  (See paragraph 11 above, which is incorporated by reference herein.)  As noted above, Leinonen also teaches that the polymerization catalyst is a Ziegler-Natta catalyst system comprising a Ziegler-Natta catalyst and an external electron donor, preferably Si(OEt)3NMe2 and Si(OEt)3NEt2.  (p. 17, lines 28-29; p. 23, line 7 – p. 24, line 2; p. 23, lines 16-31.)
The difference between Leinonen and claim 17 is that Leinonen does not teach the particular recited Ziegler-Natta catalyst.  However, such catalysts are known in the art.  Zakharov teaches a Ziegler-Natta catalyst made via the following steps:

    PNG
    media_image3.png
    342
    549
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    547
    media_image4.png
    Greyscale

(p. 3, line 19 – p. 4, line 7.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the procatalyst of Zakharov in the 

Regarding claim 19, Leinonen in view of Grein teaches all of the limitations of claim 1.  (See parapgrah 8 above, which is incorporated by reference herein.)  As noted above, the gas-phase polymerization process preferably occurs at a temperature of 80°C (see IE2, Table 1), which is within the claimed range.  Leinonen further teaches that the polymerization catalyst is a Ziegler-Natta catalyst comprising an external electron donor.  (p. 17, lines 28-29; p. 23, line 7 – p. 24, line 2.)  The Ziegler-Natta catalyst component is made via a process of reacting a magnesium alkoxide with preferably TiCl4.  (Leinonen, p. 18, lines 9-30; p. 20, lines 24-31; p. 21, lines 28-29.)
The difference between Leinonen and claim 19 is that Leinonen teaches that the external electron donor is preferably an amino-siloxane compound, rather than n-propyltriethoxysilane.  However, the use of n-propyltriethoxysilane as an external donor is known in the art.  For example, Zakharov teaches various external electron donors for Ziegler-Natta catalyst systems, including not only amino-siloxanes, but also particularly n-propyltriethoxysilane.  (p.45, lines 10-36.)  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted n-propyltriethoxysilane in place of an amino-siloxane external donor with the reasonable expectation of forming a catalyst system because Zakharov identifies both as useful external donors.  (See MPEP 2143(I)(B).)

Response to Arguments
To the extent Applicant’s arguments were not addressed above, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763